Citation Nr: 0827041	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 2001 to November 
2001, with an additional three months of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
costochondritis and assigned a 10 percent disability 
evaluation. 

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans' Law Judge at the RO in May 2006.  

The Board remanded this matter for additional development in 
October 2006.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's most recent VA examination for costochondritis 
was in September 2002.  Subsequent to the October 2006 Board 
remand, the veteran submitted numerous documents in support 
of his claim.  He has indicated that his service-connected 
costochondritis has worsened in severity and that it is 
having an impact on his employment.  Treatment records, 
including emergency treatment records, dated in 2008 show 
treatment for chest pain, and that he was discharged to home 
for rest as a result of costochondritis.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  It appears that the symptomatology associated 
with the veteran's costochondritis may have worsened since 
the time of the last comprehensive VA examination relating to 
his costochondritis, which was performed in February 2002.  
While the Board notes that the veteran underwent a VA 
examination in August 2005, the findings made at that time 
focused on the veteran's claim for service connection for a 
left shoulder disability as opposed to the severity of his 
costochondritis.  An additional VA examination to determine 
the severity of any costochondritis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
costochondritis.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should report 
whether the disability causes any 
limitation of motion.  If so, the 
examiner should note the joints affected, 
the range of motion of the joint and 
whether (and to what degree) the range of 
motion is further limited due to pain, 
weakness, fatigability, incoordination or 
flare-ups.  The examiner should also 
indicate what impact, if any, the 
veteran's costochondritis has on his 
employment/employability.  The examiner 
should provide a rationale for the 
opinion.

2.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


